Citation Nr: 0920257	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-07 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the Veteran a VCAA notice 
letter in compliance with the recent decision of the U. S. 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which governs claims 
for increased ratings, as is the case here.  Under Vazquez-
Flores, the Court held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the Veteran the aforementioned 
notice letter in order to ensure essential fairness of 
adjudication of this case.  Therefore, a remand is required 
for the RO to issue another VCAA letter that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Further, no post-service treatment records with regard to the 
Veteran's PTSD have been associated with the claims file 
after June 2006.  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for his PTSD would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Finally, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's PTSD.  
A review of the claims file indicates that the Veteran 
complained of worsening symptoms of his PTSD during visits to 
the VA medical center (VAMC) from 2004 to 2006, reporting 
worsening nightmares, flashbacks, anxiety, and irritability.  
See VA treatment records dated in December 2004, January 
2005, February 2005, and March 2006.  Further, the Veteran's 
treating physician submitted three statements indicating that 
the Veteran's PTSD has worsened and that he suffers from 
nightmares at least four times a week, flashbacks and dreams 
of his war experiences, dissociation from reality, 
depression, anxiety, hypervigilance, social withdrawal, 
inability to attend to his hygiene, memory loss, and anger.  
See statements from Dr. E.W., dated in March 2006, June 2006, 
and July 2007.  Thus, another VA psychiatric examination is 
in order to determine the current severity of the Veteran's 
PTSD and whether an increased rating is warranted.  

Moreover, the last VA psychiatric examination was performed 
in November 2004, which dates to over four years ago, and a 
more current examination would be helpful in deciding the 
Veteran's appeal, especially because he has recently 
complained of worsening symptoms of PTSD.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
the previous VA examination, the Board remands the PTSD issue 
for a VA examination in order to ascertain the current 
severity and etiology of this disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
complying  with the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, the letter should 
notify the Veteran that, to substantiate 
his claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his PTSD and the effect this 
worsening has on his employment and daily 
life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the PTSD and the effect of 
this worsening has on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must 
provide at least general notice of that 
requirement to the Veteran.  Specifically, 
he must be provided a copy of the complete 
criteria listed under Diagnostic Code 
9411.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Code(s), 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.  Obtain records of PTSD treatment that 
the Veteran may have received at the VAMC 
from June 2006 to the present.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  Arrange for the Veteran to be 
scheduled for a VA psychiatric examination 
to assess the current severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review for the examination and the 
examination report should indicate whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings 
on mental status examination, and a multi-
axial diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
also should discuss the extent to which 
the service-connected PTSD affects the 
Veteran's ability to secure or maintain 
employment.  If the examiner cannot 
provide any requested information, the 
report should so state.

The Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

4.  Readjudicate the Veteran's claim for 
an increased rating for his PTSD in light 
of the VA examination and any additional 
evidence received since the January 2007 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



